Citation Nr: 0000411	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for lung 
disease due to exposure to chlorine gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1959 to April 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen the claim for service connection for lung 
disease due to exposure to chlorine gas.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied service 
connection for lung disease due to exposure to chlorine gas.  
The appellant was notified of the decision and of his 
appellate rights in a May 1992 letter, and he did not appeal 
the decision.

2.  The evidence submitted since the April 1992 rating 
decision is new and bears directly and substantially on the 
question of whether the appellant incurred lung disease as a 
result of exposure to chlorine gas in service.

3.  There is no competent medical evidence of a nexus between 
a diagnosis of lung disease and exposure to chlorine gas in 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for lung disease due to exposure to 
chlorine gas is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for a lung 
disease due to exposure to chlorine gas is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has brought forth new and 
material evidence and that service connection for lung 
disease due to exposure of chlorine gas is warranted.  
Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule falls 
under 38 U.S.C.A. § 5108, which states, in part, that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) states that new and material evidence 
means evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  Id.; 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO initially denied service connection for lung disease 
due to exposure to chlorine gas in an April 1992 rating 
decision.  Of record at that time, were service medical 
records, VA medical records, and VA examination reports.  The 
medical evidence revealed that the appellant had a current 
lung disease.  In the rating decision, the RO denied service 
connection for lung disease due to exposure to chlorine gas 
on the basis that the appellant had not brought forth 
evidence of a nexus between chlorine gas exposure in service 
and the current diagnoses of chronic obstructive pulmonary 
disease and emphysema.  The RO stated that the appellant had 
an episode of chlorine gas exposure in service; however, it 
noted that following the incident, there were no complaints 
and that a diagnosis of lung disease was not shown at that 
time, or at anytime thereafter until 1992.  In a May 1992 
letter, the appellant was informed of this decision and of 
his appellate rights, but he did not appeal the decision, and 
that decision became final.  

The appellant now seeks to reopen the claim for service 
connection for lung disease due to exposure to chlorine gas.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted is that evidence added to the record since the 
April 1992 rating decision.  The appellant has submitted 
information regarding Mustard Gas development, medical 
evidence revealing a current diagnoses of chronic obstructive 
pulmonary disease and emphysema, and statements from fellow 
servicemen.  The statements from the fellow servicemen 
corroborate the appellant's assertion that following the 
incident of exposure to chlorine gas he had shortness of 
breath.  The Board finds that these statements are new to the 
record, and, in view of the less stringent standard for 
materiality set forth in Hodge, the Board finds that as this 
new evidence bears directly and substantially on the question 
of whether the veteran incurred a lung disease due to 
exposure to chlorine gas, it is material.  Accordingly, the 
appellant's claim for service connection for a lung disease 
due to exposure to chlorine gas is reopened.

Having reopened the appellant's claim for service connection 
for a lung disease due to exposure to chlorine gas, the Board 
must consider the claim on a de novo basis.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  Id.  Additionally, certain 
chronic diseases, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
VA must determine whether, based upon all of the evidence of 
record, whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The appellant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Grottveit, 5 Vet. 
App. at 93.  The nexus requirement may be satisfied by 
evidence showing that a chronic disease subject to 
presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

Service medical records reveal that in June 1959, the 
appellant was exposed to chlorine gas in a gas chamber and 
that his gas mask was leaking.  A clinical record stated that 
the appellant had mild coughing spasms.  However, at service 
discharge, clinical evaluations of the appellant's lungs and 
chest were normal.  A chest x-ray taken at that time was 
negative.  The appellant denied any lung complaints at that 
time. 

At the appellant's April 1999 RO hearing, he testified that 
following the incident with the leaking gas mask, he 
experienced trouble breathing and shortness of breath.   He 
stated that he never got over that incident in service.  He 
testified that he did not report lung problems when he got 
out of service because he just wanted to go home.  The 
veteran reported that he continued to have coughing spells 
following service.  The appellant's wife stated that she and 
the appellant had been married for five years and that she 
could see that the appellant's lung disorder was getting 
worse.

The evidence of record reveals that the first diagnosis of a 
lung disease was in 1992, almost 30 years following service.  
Diagnoses of chronic obstructive pulmonary disease and 
emphysema were entered at that time.  Subsequent treatment 
records reveal continuing treatment for lung disease.

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for lung disease due to exposure to 
chlorine gas.  The appellant is competent to report that he 
was exposed to chlorine gas in service, which is 
substantiated by the service medical records.  Additionally, 
the appellant has brought forth medical evidence of diagnoses 
of chronic obstructive pulmonary disease and emphysema.  
However, the appellant has not brought forth a competent 
medical opinion or other evidence of a nexus between his 
current lung disease and exposure to chlorine gas in service.  
Although the appellant and his wife have asserted that the 
appellant developed lung disease as a result of chlorine gas 
exposure in service, they have not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed chronic obstructive pulmonary disease and 
emphysema and chlorine gas exposure in service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The lay evidence of record, 
alone, does not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit, 5 Vet. App. 
at 93.

A well-grounded claim must be supported by evidence, not mere 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a lung disease due to exposure to chlorine gas 
is well grounded.  In the absence of competent medical 
evidence to support the appellant's claim, this claim must be 
denied as not well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps, 126 
F.3d at 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. § 
5103(a) to notify the appellant of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disease due to exposure to 
chlorine gas is reopened.  A well-grounded claim not having 
been submitted, service connection for a lung disease due to 
exposure to chlorine gas is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

